Citation Nr: 0942515	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to January 
1979.  He died in September 2002 and was survived by his 
spouse, who is the appellant in this case.  She appealed to 
the Board of Veterans' Appeals (Board) from a September May 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied her claim for service connection for the cause of the 
Veteran's death.   

The appellant requested that she be scheduled for an RO 
hearing.  After she was notified that her hearing had been 
scheduled for May 2005, she requested that her hearing be 
rescheduled.  The RO honored her request and rescheduled the 
hearing for June 2006.  But in May 2006 the appellant again 
requested that her hearing be rescheduled.  The RO 
effectively denied her second request by failing to act.  In 
July 2006, the appellant submitted a signed statement 
indicating she had no further evidence to submit and 
requested that her appeal be forwarded directly to the Board.  
Under these circumstances, the Board deems her hearing 
request withdrawn.  See 38 C.F.R. §§ 20.702 (2009).

Thereafter, in January 2009, the Board denied the appellant's 
claim for service connection for service connection for the 
cause of the Veteran's death.  She appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2009 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in a Joint Motion.  

To comply with the directives of the Joint Motion, the Board 
is remanding the case to the RO.  VA will notify the 
appellant if further action is required



REMAND

The Veteran's Certificate of Death shows that he died in 
September 2002 as a result of metastic melanoma.  At the time 
of his death, however, service connection had not been 
established for melanoma.  In fact, his only service-
connected disabilities included lumbosacral strain with 
osteoarthritis and bilateral hearing loss.  

Nevertheless, the appellant claims that the Veteran's 
metastic melanoma is due to his exposure to herbicides during 
his military service in the Republic of Vietnam during the 
Vietnam era.  In particular, VA regulations provided that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

Unfortunately, service connection for the cause of the 
Veteran's death is not warranted on a presumptive basis.  The 
record shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era, but melanoma is not included 
in the list of presumptive diseases.  38 C.F.R. § 3.309(e).  
However, the availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In other words, the appellant's may prove her 
claim if medical evidence shows that the Veteran's melanoma 
is directly related to service, to include his exposure to 
herbicides therein.

In support of her claim, the appellant submitted a January 
2004 news article concerning possible increased instances of 
skin cancer due to herbicide exposure.  This article it not 
sufficient to grant the appellant's claim since it is not 
accompanied by an opinion of a medical professional 
indicating that the Veteran's melanoma is related to 
herbicide exposure.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (holding that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion).

Nevertheless, this article is sufficient to trigger VA's duty 
to obtain a medical opinion on this determinative issue of 
whether the Veteran's melanoma is related to his herbicide 
exposure in service.  In Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008), the Federal Circuit Court held that in the 
context of a Dependency and Indemnity Compensation (DIC) 
claim, VA must consider that 38 U.S.C.§ 5103A(a) only excuses 
VA from making reasonable efforts to provide an examination 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Since this article 
suggests a possible nexus between skin cancer and exposure to 
herbicides, it provides a reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim.  

Therefore, the Veteran's claims file should be reviewed by a 
VA physician to determine whether his metastic melanoma is 
related to his herbicide exposure in service.  Moreover, in a 
recently submitted brief, the appellant has raised the 
argument that a medical opinion is required to determine 
whether the Veteran's melanoma was his primary cancer or 
whether his cancer first appeared in his lungs.  This is 
important since lung cancer is included in the list of 
presumptive diseases in 38 C.F.R. § 3.309(e).  And lastly, 
although not raised by the appellant, a medical opinion 
should also be obtained to determine whether the Veteran's 
metastic melanoma is related to sun exposure while on active 
duty from June 1958 to January 1979.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be 
reviewed by an appropriate VA physician, 
such as an oncologist or dermatologist.  
The physician should be notified that he 
or she is to presume that the Veteran was 
exposed to herbicides while serving in 
Vietnam.  Based on a review of the claims 
file, including the January 2004 article 
concerning possible increased instance of 
skin cancer due to herbicide exposure, 
the physician should state:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's metastic melanoma is 
related to exposure to herbicides;  

(b) whether it is at least as likely as 
not that the Veteran's cancer originated 
in his lungs as opposed to his skin; and

(c) whether it is at least as likely as 
not that his melanoma is related to his 
sun exposure while on active duty from 
June 1958 to January 1979.  

The basis for the opinions given should 
be fully explained.  If it is not 
possible to provide the requested 
opinion, the reasons that is so likewise 
should be explained.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the appellant's 
satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


